Exhibit 10.2
LIBOR-BASED RATE
PROMISSORY NOTE

      $5,000,000.00   December 19, 2008

FOR VALUE RECEIVED, INTERPHASE CORPORATION, a Texas corporation (whether one or
more, “Borrower”), having an address at 2901 Dallas Parkway, Suite 200, Plano,
Texas 75093, hereby promises to pay to the order of TEXAS CAPITAL BANK, NATIONAL
ASSOCIATION, a national banking association (together with its successors and
assigns and any subsequent holders of this Promissory Note, the “Lender”), as
hereinafter provided, the principal sum of FIVE MILLION AND NO/100 DOLLARS
($5,000,000.00) or so much thereof as may be advanced by Lender from time to
time hereunder to or for the benefit or account of Borrower, together with
interest thereon at the Note Rate (as hereinafter defined), and otherwise in
strict accordance with the terms and provisions hereof.
ARTICLE I
DEFINITIONS
Section 1.1 Definitions. As used in this Promissory Note, the following terms
shall have the following meanings:
Applicable Margin: The percentage points set forth below:

      Applicable Rate based   Applicable Rate based on Prime Rate   on LIBOR 0%
  1%

Applicable Rate: (i) In the case of a Portion bearing interest based upon the
Prime Rate, the Prime Rate plus the Applicable Margin and (ii) in the case of a
Portion bearing interest based upon LIBOR, LIBOR plus the Applicable Margin;
provided, however, if any amounts are outstanding hereunder for more than ten
(10) days in any calendar quarter, the Applicable Margin in item (ii) shall be
(x) 1% when LIBOR is greater than 2.5%, or (y) 1.5% when LIBOR is equal to or
less than 2.5%.
Borrower: As identified in the introductory paragraph of this Note.
Business Day: A weekday, Monday through Friday, except a legal holiday or a day
on which banking institutions in Dallas, Texas are authorized or required by law
to be closed. Unless otherwise provided, the term “days” when used herein shall
mean calendar days.
Change: (i) any change after the date of this Note in the risk-based capital
guidelines applicable to Lender or (ii) any adoption of or change in any other
law, governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) after the
date of this Note that affects capital adequacy or the amount of capital
required or expected to be maintained by Lender or any entity controlling
Lender.

      PROMISSORY NOTE    

 

 



--------------------------------------------------------------------------------



 



Charges: All fees, charges and/or any other things of value, if any, contracted
for, charged, taken, received or reserved by Lender in connection with the
transactions relating to this Note and the other Loan Documents, which are
treated as interest under applicable law.
Debtor Relief Laws: Title 11 of the United States Code, as now or hereafter in
effect, or any other applicable law, domestic or foreign, as now or hereafter in
effect, relating to bankruptcy, insolvency, liquidation, receivership,
reorganization, arrangement or composition, extension or adjustment of debts, or
similar laws affecting the rights of creditors.
Default Interest Rate: A rate per annum equal to the Note Rate plus four percent
(4%), but in no event in excess of the Maximum Lawful Rate.
Event of Default: Any event or occurrence described under Section 3.1 hereof.
Funding Indemnification: The amount (which shall be payable on demand by Lender)
necessary to promptly compensate Lender for, and hold it harmless from, any
loss, cost or expense incurred by it as a result of:
(a) any payment or prepayment of any Portion bearing interest based upon LIBOR
on a day other than the last day of the relevant LIBOR Interest Period (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise); or
(b) any failure by Borrower to prepay, borrow, continue or convert a Portion
bearing or selected to bear interest based upon LIBOR on the date or in the
amount selected by Borrower,
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such portion
or from fees payable to terminate the deposits from which such funds were
obtained. Borrower shall also pay any customary administrative fees charged by
Lender in connection with the foregoing. For purposes of calculating amounts
payable by Borrower to Lender hereunder, Lender shall be deemed to have funded
the Portion based upon LIBOR by a matching deposit or other borrowing in the
London inter-bank market for a comparable amount and for a comparable period,
whether or not such Portion was in fact so funded.
Lender: As identified in the introductory paragraph of this Note.
LIBOR Banking Day: Any day on which commercial banks in the City of London,
England are open for business and dealing in offshore dollars.
LIBOR Determination Date: A day that is three LIBOR Banking Days prior to the
beginning of the relevant LIBOR Interest Period.
LIBOR Interest Period: A period of one, two or three months. The first day of
the interest period must be a LIBOR Banking Day. The last day of the interest
period and the actual number of days during the interest period will be
determined by Lender using the practices of the London inter-bank market.

      PROMISSORY NOTE   Page 2

 

 



--------------------------------------------------------------------------------



 



LIBOR: With respect to each LIBOR Interest Period, the rate (expressed as a
percentage per annum and adjusted as described in the last sentence of this
definition of LIBOR) for deposits in United States Dollars that appears on
Telerate Page 3750 (or the successor thereto) as of 11:00 a.m., London, England
time, on the related LIBOR Determination Date. If such rate does not appear on
such screen or service, or such screen or service shall cease to be available,
LIBOR shall be determined by Lender to be the offered rate on such other screen
or service that displays an average British Bankers Association Interest
Settlement Rate for deposits in United States Dollars (for delivery on the first
day of such LIBOR Interest Period) for a term equivalent to such LIBOR Interest
Period as of 11:00 a.m. on the relevant LIBOR Determination Date. If the rates
referenced in the two preceding sentences are not available, LIBOR for the
relevant LIBOR Interest Period will be determined by such alternate method or
reasonably selected by Lender. LIBOR shall be adjusted from time to time in
Lender’s sole discretion for then-applicable reserve requirements, deposit
insurance assessment rates, marginal emergency, supplemental, special and other
reserve percentages, and other regulatory costs.
Loan Agreement: The Loan Agreement of even date herewith executed by Lender and
Borrower.
Loan Documents: As defined in the Loan Agreement.
Maturity Date: December 19, 2013.
Maximum Lawful Rate: The maximum lawful rate of interest which may be contracted
for, charged, taken, received or reserved by Lender in accordance with the
applicable laws of the State of Texas (or applicable United States federal law
to the extent that such law permits Lender to contract for, charge, take,
receive or reserve a greater amount of interest than under Texas law), taking
into account all Charges made in connection with the transaction evidenced by
this Note and the other Loan Documents.
Note: This Promissory Note.
Note Rate: The rate equal to the lesser of (a) the Maximum Lawful Rate or
(b) the Applicable Rate.
Payment Date: The first day of each and every calendar month during the term of
this Note and the last day of each LIBOR Interest Period.
Portion: Any principal amount bearing interest based upon the Prime Rate or
LIBOR.
Prime Rate: The rate of interest announced from time to time by Lender as its
“base” or “prime” rate of interest, which Borrower hereby acknowledges and
agrees may not be the lowest interest rate charged by Lender and is set by
Lender in its sole discretion, changing when and as said prime rate changes.
Related Indebtedness: Any and all indebtedness paid or payable by Borrower to
Lender pursuant to the Loan Documents or any other communication or writing by
or between Borrower and Lender related to the transaction or transactions that
are the subject matter of the Loan Documents, except such indebtedness which has
been paid or is payable by Borrower to Lender under this Note.
Any capitalized term used in this Note and not otherwise defined herein shall
have the meaning ascribed to each such term in the Loan Agreement. All terms
used herein, whether or not defined in Section 1.1 hereof, and whether used in
singular or plural form, shall be deemed to refer to the object of such term
whether such is singular or plural in nature, as the context may suggest or
require.

      PROMISSORY NOTE   Page 3

 

 



--------------------------------------------------------------------------------



 



ARTICLE II
PAYMENT TERMS
Section 2.1 Payment of Principal and Interest. All accrued but unpaid interest
on the principal balance of this Note outstanding from time to time shall be
payable on each Payment Date. The then outstanding principal balance of this
Note and all accrued but unpaid interest thereon shall be due and payable on the
Maturity Date. Borrower may from time to time during the term of this Note
borrow, partially or wholly repay its outstanding borrowings, and reborrow,
subject to all of the limitations, terms and conditions of this Note and of the
Loan Documents; provided however, that the total outstanding borrowings under
this Note shall not at any time exceed the principal amount stated above. The
unpaid principal balance of this Note at any time shall be the total amounts
advanced hereunder by Lender less the amount of principal payments made hereon
by or for Borrower, which balance may be endorsed hereon from time to time by
Lender or otherwise noted in Lender’s records, which notations shall be, absent
manifest error, conclusive evidence of the amounts owing hereunder from time to
time.
Section 2.2 Application. Except as expressly provided herein to the contrary,
all payments on this Note shall be applied in the following order of priority:
(i) the payment or reimbursement of any expenses, costs or obligations (other
than the outstanding principal balance hereof and interest hereon) for which
either Borrower shall be obligated or Lender shall be entitled pursuant to the
provisions of this Note or the other Loan Documents, (ii) the payment of accrued
but unpaid interest hereon, and (iii) the payment of all or any portion of the
principal balance hereof then outstanding hereunder, in the direct order of
maturity. If an Event of Default exists under this Note or under any of the
other Loan Documents, then Lender may, at the sole option of Lender, apply any
such payments, at any time and from time to time, to any of the items specified
in clauses (i), (ii) or (iii) above without regard to the order of priority
otherwise specified in this Section 2.2 and any application to the outstanding
principal balance hereof may be made in either direct or inverse order of
maturity.
Section 2.3 Payments. All payments under this Note made to Lender shall be made
in immediately available funds at 2100 McKinney Avenue, Suite 900, Dallas, Texas
75201 (or at such other place as Lender, in Lender’s sole discretion, may have
established by delivery of written notice thereof to Borrower from time to
time), without offset, in lawful money of the United States of America, which
shall at the time of payment be legal tender in payment of all debts and dues,
public and private. Payments by check or draft shall not constitute payment in
immediately available funds until the required amount is actually received by
Lender in full. Payments in immediately available funds received by Lender in
the place designated for payment on a Business Day prior to 11:00 a.m. Dallas,
Texas time at said place of payment shall be credited prior to the close of
business on the Business Day received, while payments received by Lender on a
day other than a Business Day or after 11:00 a.m. Dallas, Texas time on a
Business Day shall not be credited until the next succeeding Business Day. If
any payment of principal or interest on this Note shall become due and payable
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day. Any such extension of time for payment shall be
included in computing interest which has accrued and shall be payable in
connection with such payment.

      PROMISSORY NOTE   Page 4

 

 



--------------------------------------------------------------------------------



 



Section 2.4 Rate Selection, Etc. Borrower may select, subject to the terms and
conditions set forth below, a Note Rate based upon either LIBOR or the Prime
Rate for the entire principal amount of this Note then outstanding or any
Portion thereof. No more than three LIBOR Interest Periods may be outstanding at
any time, and each Portion bearing interest based on LIBOR shall be at least
$100,000. Borrower may designate the Portion to bear interest based upon LIBOR
by giving Lender written notice of its selection before 11:00 a.m. (Dallas,
Texas time) on the LIBOR Determination Date, which selection shall be
irrevocable, for each LIBOR Interest Period. If an Event of Default has occurred
and is continuing, the option to select LIBOR as a basis for the Note Rate shall
be terminated. No LIBOR Interest Period may extend beyond the Maturity Date. Any
Portion for which LIBOR Interest Period is not selected shall bear interest at a
Note Rate based upon the Prime Rate. The determination by Lender of the Note
Rate shall, in the absence of manifest error, be conclusive and binding in all
respects. Notwithstanding anything contained herein to the contrary, if (i) at
any time, Lender determines (which determination shall be conclusive in the
absence of manifest error) that any applicable law or regulation or any change
therein or the interpretation or application thereof or compliance therewith by
Lender (A) prohibits, restricts or makes impossible the charging of interest
based on LIBOR or (B) shall make it unlawful for Lender to make or maintain the
indebtedness evidenced by this Note in eurodollars, or (ii) at the time of or
prior to the determination of the Note Rate, Lender determines (which
determination shall be conclusive in the absence of manifest error) that by
reason of circumstances affecting the London interbank market generally,
(A) deposits in United States Dollars in the relevant amounts and of the
relevant maturity are not available to Lender in the London interbank market,
(B) the Note Rate does not adequately and fairly reflect the cost to Lender of
making or maintaining the loan, due to changes in administrative costs, fees,
tariffs and taxes and other matters outside of Lender’s reasonable control, or
(C) adequate and fair means do not or will not exist for determining the Note
Rate as set forth in this Note, then Lender shall give Borrower prompt notice
thereof, and this Note shall bear interest, and continue to bear interest until
Lender determines that the applicable circumstance described in the foregoing
clauses (i) (A) or (B) or (ii) (A), (B) or (C) no longer pertains, at the Prime
Rate plus Applicable Margin.
Section 2.5 Computation Period. Interest on the indebtedness evidenced by this
Note shall be computed on the basis of a three hundred sixty (360) day year and
shall accrue on the actual number of days elapsed for any whole or partial month
in which interest is being calculated. In computing the number of days during
which interest accrues, the day on which funds are initially advanced shall be
included regardless of the time of day such advance is made, and the day on
which funds are repaid shall be included unless repayment is credited prior to
the close of business on the Business Day received as provided in Section 2.3
hereof.
Section 2.6 Prepayment. Borrower shall have the right to prepay, at any time and
from time to time, without fee, premium or penalty (except as noted below), all
or any Portion of the outstanding principal balance hereof, provided, however,
that (a) Borrower shall provide notice to Lender of any such prepayment on or
before 2:30 P.M. Dallas, Texas time on the date of any such prepayment; (b) such
prepayment shall also include any and all accrued but unpaid interest on the
amount of principal being so prepaid through and including the date of
prepayment, plus any other sums which have become due to Lender under the other
Loan Documents on or before the date of prepayment, but which have not been
fully paid; and (c) Borrower shall pay any Funding Indemnification. Prepayments
of principal will be applied in inverse order of maturity. If this Note is
prepaid in full, any commitment of Lender to make further advances shall
automatically terminate and shall be of no further force or effect.

      PROMISSORY NOTE   Page 5

 

 



--------------------------------------------------------------------------------



 



Section 2.7 Unconditional Payment. Borrower is and shall be obligated to pay all
principal, interest and any and all other amounts which become payable under
this Note or under any of the other Loan Documents absolutely and
unconditionally and without any abatement, postponement, diminution or deduction
whatsoever and without any reduction for counterclaim or setoff whatsoever. If
at any time any payment received by Lender hereunder shall be deemed by a court
of competent jurisdiction to have been a voidable preference or fraudulent
conveyance under any Debtor Relief Law, then the obligation to make such payment
shall survive any cancellation or satisfaction of this Note or return thereof to
Borrower and shall not be discharged or satisfied with any prior payment thereof
or cancellation of this Note, but shall remain a valid and binding obligation
enforceable in accordance with the terms and provisions hereof, and such payment
shall be immediately due and payable upon demand.
Section 2.8 Partial or Incomplete Payments. Remittances in payment of any part
of this Note other than in the required amount in immediately available funds at
the place where this Note is payable shall not, regardless of any receipt or
credit issued therefor, constitute payment until the required amount is actually
received by Lender in full in accordance herewith and shall be made and accepted
subject to the condition that any check or draft may be handled for collection
in accordance with the practice of the collecting bank or banks. Acceptance by
Lender of any payment in an amount less than the full amount then due shall be
deemed an acceptance on account only, and the failure to pay the entire amount
then due shall be and continue to be an Event of Default in the payment of this
Note.
Section 2.9 Default Interest Rate, etc. For so long as any Event of Default
exists under this Note or under any of the other Loan Documents, regardless of
whether or not there has been an acceleration of the indebtedness evidenced by
this Note, and at all times after the maturity of the indebtedness evidenced by
this Note (whether by acceleration or otherwise), and in addition to all other
rights and remedies of Lender hereunder, interest shall accrue on the
outstanding principal balance hereof at the Default Interest Rate, and such
accrued interest shall be immediately due and payable. Borrower acknowledges
that it would be extremely difficult or impracticable to determine Lender’s
actual damages resulting from any late payment or Event of Default, and such
late charges and accrued interest are reasonable estimates of those damages and
do not constitute a penalty.
ARTICLE III
EVENT OF DEFAULT AND REMEDIES
Section 3.1 Event of Default. The occurrence or happening, at any time and from
time to time, of any one or more of the following shall immediately constitute
an “Event of Default” under this Note:
(a) Borrower shall fail, refuse or neglect to pay and satisfy, in full and in
the applicable method and manner required, any required payment of principal or
interest or any other portion of the indebtedness evidenced by this Note as and
when the same shall become due and payable, whether at the stipulated due date
thereof, at a date fixed for payment, or at maturity, by acceleration or
otherwise; or
(b) The occurrence of any other default, breach or event of default as defined
in or under this Note, the Loan Agreement or any other Loan Document that
remains uncured under and pursuant to the provisions of this Note, the Loan
Agreement or any other Loan Document.

      PROMISSORY NOTE   Page 6

 

 



--------------------------------------------------------------------------------



 



Section 3.2 Remedies. Upon the occurrence of an Event of Default, Lender shall
have the immediate right, at the sole discretion of Lender and without notice,
demand, presentment, notice of nonpayment or nonperformance, protest, notice of
protest, notice of intent to accelerate, notice of acceleration, or any other
notice or any other action (ALL OF WHICH BORROWER HEREBY EXPRESSLY WAIVES AND
RELINQUISHES) (i) to declare the entire unpaid balance of the indebtedness
evidenced by this Note (including, without limitation, the outstanding principal
balance hereof, including all sums advanced or accrued hereunder or under any
other Loan Document, and all accrued but unpaid interest thereon) at once
immediately due and payable (and upon such declaration, the same shall be at
once immediately due and payable) and may be collected forthwith, whether or not
there has been a prior demand for payment and regardless of the stipulated date
of maturity, (ii) to foreclose any liens and security interests securing payment
hereof or thereof (including, without limitation, any liens and security
interests), and (iii) to exercise any of Lender’s other rights, powers,
recourses and remedies under this Note, under any other Loan Document, or at law
or in equity, and the same (w) shall be cumulative and concurrent, (x) may be
pursued separately, singly, successively, or concurrently against Borrower or
others obligated for the repayment of this Note or any part hereof, at the sole
discretion of Lender, (y) may be exercised as often as occasion therefor shall
arise, it being agreed by Borrower that the exercise, discontinuance of the
exercise of or failure to exercise any of the same shall in no event be
construed as a waiver or release thereof or of any other right, remedy, or
recourse, and (z) are intended to be, and shall be, nonexclusive. All rights and
remedies of Lender hereunder and under the other Loan Documents shall extend to
any period after the initiation of foreclosure proceedings, judicial or
otherwise. Without limiting the provisions of Section 4.18 hereof, if this Note,
or any part hereof, is collected by or through an attorney-at-law, Borrower
agrees to pay all costs and expenses of collection, including, but not limited
to, Lender’s attorneys’ fees, whether or not any legal action shall be
instituted to enforce this Note. This Note is also subject to acceleration as
provided in the Loan Agreement.
ARTICLE IV
GENERAL PROVISIONS
Section 4.1 No Waiver; Amendment. No failure to accelerate the indebtedness
evidenced by this Note by reason of an Event of Default hereunder, acceptance of
a partial or past due payment, or indulgences granted from time to time shall be
construed (i) as a novation of this Note or as a reinstatement of the
indebtedness evidenced by this Note or as a waiver of such right of acceleration
or of the right of Lender thereafter to insist upon strict compliance with the
terms of this Note, or (ii) to prevent the exercise of such right of
acceleration or any other right granted under this Note, under any of the other
Loan Documents or by any applicable laws. Borrower hereby expressly waives and
relinquishes the benefit of any statute or rule of law or equity now provided,
or which may hereafter be provided, which would produce a result contrary to or
in conflict with the foregoing. The failure to exercise any remedy available to
Lender shall not be deemed to be a waiver of any rights or remedies of Lender
under this Note or under any of the other Loan Documents, or at law or in
equity. No extension of the time for the payment of this Note or any installment
due hereunder, made by agreement with any person now or hereafter liable for the
payment of this Note, shall operate to release, discharge, modify, change or
affect the original liability of Borrower under this Note, either in whole or in
part, unless Lender specifically, unequivocally and expressly agrees otherwise
in writing. This Note may not be changed orally, but only by an agreement in
writing signed by the party against whom enforcement of any waiver, change, or
modification is sought.

      PROMISSORY NOTE   Page 7

 

 



--------------------------------------------------------------------------------



 



Section 4.2 Waivers. EXCEPT AS SPECIFICALLY PROVIDED IN THE LOAN DOCUMENTS TO
THE CONTRARY, BORROWER AND ANY ENDORSERS OR GUARANTORS HEREOF SEVERALLY WAIVE
AND RELINQUISH PRESENTMENT FOR PAYMENT, DEMAND, NOTICE OF NONPAYMENT OR
NONPERFORMANCE, PROTEST, NOTICE OF PROTEST, NOTICE OF INTENT TO ACCELERATE,
NOTICE OF ACCELERATION OR ANY OTHER NOTICES OR ANY OTHER ACTION. BORROWER AND
ANY ENDORSERS OR GUARANTORS HEREOF SEVERALLY WAIVE AND RELINQUISH, TO THE
FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO THE BENEFITS OF ANY MORATORIUM,
REINSTATEMENT, MARSHALING, FORBEARANCE, VALUATION, STAY, EXTENSION, REDEMPTION,
APPRAISEMENT, EXEMPTION AND HOMESTEAD NOW OR HEREAFTER PROVIDED BY THE
CONSTITUTION AND LAWS OF THE UNITED STATES OF AMERICA AND OF EACH STATE THEREOF,
BOTH AS TO ITSELF AND IN AND TO ALL OF ITS PROPERTY, REAL AND PERSONAL, AGAINST
THE ENFORCEMENT AND COLLECTION OF THE OBLIGATIONS EVIDENCED BY THIS NOTE OR BY
THE OTHER LOAN DOCUMENTS.
Section 4.3 Interest Provisions.
(a) Savings Clause. It is expressly stipulated and agreed to be the intent of
Borrower and Lender at all times to comply strictly with the applicable Texas
law governing the maximum rate or amount of interest payable on the indebtedness
evidenced by this Note and the Related Indebtedness (or applicable United States
federal law to the extent that it permits Lender to contract for, charge, take,
reserve or receive a greater amount of interest than under Texas law). If the
applicable law is ever judicially interpreted so as to render usurious any
amount (i) contracted for, charged, taken, reserved or received pursuant to this
Note, any of the other Loan Documents or any other communication or writing by
or between Borrower and Lender related to the transaction or transactions that
are the subject matter of the Loan Documents, (ii) contracted for, charged,
taken, reserved or received by reason of Lender’s exercise of the option to
accelerate the maturity of this Note and/or the Related Indebtedness, or
(iii) Borrower will have paid or Lender will have received by reason of any
voluntary prepayment by Borrower of this Note and/or the Related Indebtedness,
then it is Borrower’s and Lender’s express intent that all amounts charged in
excess of the Maximum Lawful Rate shall be automatically canceled, ab initio,
and all amounts in excess of the Maximum Lawful Rate theretofore collected by
Lender shall be credited on the principal balance of this Note and/or the
Related Indebtedness (or, if this Note and all Related Indebtedness have been or
would thereby be paid in full, refunded to Borrower), and the provisions of this
Note and the other Loan Documents shall immediately be deemed

      PROMISSORY NOTE   Page 8

 

 



--------------------------------------------------------------------------------



 



reformed and the amounts thereafter collectible hereunder and thereunder
reduced, without the necessity of the execution of any new document, so as to
comply with the applicable law, but so as to permit the recovery of the fullest
amount otherwise called for hereunder and thereunder; provided, however, if this
Note has been paid in full before the end of the stated term of this Note, then
Borrower and Lender agree that Lender shall, with reasonable promptness after
Lender discovers or is advised by Borrower that interest was received in an
amount in excess of the Maximum Lawful Rate, either refund such excess interest
to Borrower and/or credit such excess interest against this Note and/or any
Related Indebtedness then owing by Borrower to Lender. Borrower hereby agrees
that as a condition precedent to any claim seeking usury penalties against
Lender, Borrower will provide written notice to Lender, advising Lender in
reasonable detail of the nature and amount of the violation, and Lender shall
have sixty (60) days after receipt of such notice in which to correct such usury
violation, if any, by either refunding such excess interest to Borrower or
crediting such excess interest against this Note and/or the Related Indebtedness
then owing by Borrower to Lender. All sums contracted for, charged, taken,
reserved or received by Lender for the use, forbearance or detention of any debt
evidenced by this Note and/or the Related Indebtedness shall, to the extent
permitted by applicable law, be amortized or spread, using the actuarial method,
throughout the stated term of this Note and/or the Related Indebtedness
(including any and all renewal and extension periods) until payment in full so
that the rate or amount of interest on account of this Note and/or the Related
Indebtedness does not exceed the Maximum Lawful Rate from time to time in effect
and applicable to this Note and/or the Related Indebtedness for so long as debt
is outstanding. In no event shall the provisions of Chapter 346 of the Texas
Finance Code (which regulates certain revolving credit loan accounts and
revolving triparty accounts) apply to this Note and/or any of the Related
Indebtedness. Notwithstanding anything to the contrary contained herein or in
any of the other Loan Documents, it is not the intention of Lender to accelerate
the maturity of any interest that has not accrued at the time of such
acceleration or to collect unearned interest at the time of such acceleration.
(b) Ceiling Election. To the extent that Lender is relying on Chapter 303 of the
Texas Finance Code to determine the Maximum Lawful Rate payable on the Note
and/or any other portion of the Indebtedness, Lender will utilize the weekly
ceiling from time to time in effect as provided in such Chapter 303, as amended.
To the extent United States federal law permits Lender to contract for, charge,
take, receive or reserve a greater amount of interest than under Texas law,
Lender will rely on United States federal law instead of such Chapter 303 for
the purpose of determining the Maximum Lawful Rate. Additionally, to the extent
permitted by applicable law now or hereafter in effect, Lender may, at its
option and from time to time, utilize any other method of establishing the
Maximum Lawful Rate under such Chapter 303 or under other applicable law by
giving notice, if required, to Borrower as provided by applicable law now or
hereafter in effect.
Section 4.4 Use of Funds. Borrower hereby warrants, represents and covenants
that (i) the loan evidenced by this Note is made to Borrower solely for the
purpose of acquiring or carrying on a business or commercial enterprise,
(ii) all proceeds of this Note shall be used only for business and commercial
purposes, (iii) no funds disbursed hereunder shall be used for personal, family,
agricultural or household purposes, and (iv) no funds shall be used to purchase
or carry interest bearing securities at any time that the LIBOR rate used to
calculate the Applicable Rate is less than or equal to 2%.

      PROMISSORY NOTE   Page 9

 

 



--------------------------------------------------------------------------------



 



Section 4.5 Further Assurances and Corrections. From time to time, at the
request of Lender, Borrower will (i) promptly correct any defect, error or
omission which may be discovered in the contents of this Note or in any other
Loan Document or in the execution or acknowledgment thereof; (ii) execute,
acknowledge, deliver, record and/or file (or cause to be executed, acknowledged,
delivered, recorded and/or filed) such further documents and instruments
(including, without limitation, further deeds of trust, security agreements,
financing statements, continuation statements and assignments of rents) and
perform such further acts and provide such further assurances as may be
necessary, desirable, or proper, in Lender’s opinion, (A) to carry out more
effectively the purposes of this Note and the Loan Documents and the
transactions contemplated hereunder and thereunder, (B) to confirm the rights
created under this Note and the other Loan Documents, (C) to protect and further
the validity, priority and enforceability of this Note and the other Loan
Documents and the liens and security interests created thereby, and (D) to
subject to the Loan Documents any property of Borrower intended by the terms of
any one or more of the Loan Documents to be encumbered by the Loan Documents;
and (iii) pay all costs in connection with any of the foregoing.
Section 4.6 Waiver of Jury Trial. BORROWER, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, HEREBY KNOWINGLY, INTENTIONALLY, IRREVOCABLY, UNCONDITIONALLY
AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, WAIVES,
RELINQUISHES AND FOREVER FORGOES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THIS NOTE OR
ANY CONDUCT, ACT OR OMISSION OF LENDER OR BORROWER, OR ANY OF THEIR DIRECTORS,
OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY OTHER
PERSONS AFFILIATED WITH LENDER OR BORROWER, IN EACH OF THE FOREGOING CASES,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.
Section 4.7 Governing Law; Submission to Jurisdiction. This Note is executed and
delivered as an incident to a lending transaction negotiated and consummated in
Dallas County, Texas, and shall be governed by and construed in accordance with
the laws of the State of Texas. Borrower, for itself and its successors and
assigns, hereby irrevocably (i) submits to the nonexclusive jurisdiction of the
state and federal courts in Texas, (ii) waives, to the fullest extent permitted
by law, any objection that it may now or in the future have to the laying of
venue of any litigation arising out of or in connection with this Note or any
Loan Document brought in the District Court of Dallas County, Texas, or in the
United States District Court for the Northern District of Texas, Dallas
Division, (iii) waives any objection it may now or hereafter have as to the
venue of any such action or proceeding brought in such court or that such court
is an inconvenient forum, and (iv) agrees that any legal proceeding against any
party to any of the Loan Documents arising out of or in connection with any of
the Loan Documents may be brought in one of the foregoing courts. Borrower
hereby agrees that service of process upon Borrower may be made by certified or
registered mail, return receipt requested, at its address specified herein.
Nothing herein shall affect the right of Lender to serve process in any other
manner permitted by law or shall limit the right of Lender to bring any action
or proceeding against Borrower or with respect to any of Borrower’s property in
courts in other jurisdictions. The scope of each of the foregoing waivers is
intended to be all encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this transaction, including,
without limitation, contract claims, tort claims, breach of duty claims, and all
other common law and statutory claims. Borrower acknowledges that these waivers
are a material inducement to Lender’s agreement to enter into the agreements and
obligations evidenced by the Loan Documents, that Lender has already relied on
these waivers and will continue to rely on each of these waivers in related
future dealings. The waivers in this Section 4.7 are irrevocable, meaning that
they may not be modified either orally or in writing, and these waivers apply to
any future renewals, extensions, amendments, modifications, or replacements in
respect of any and all of the applicable Loan Documents. In connection with any
litigation, this Note may be filed as a written consent to a trial by the court.

      PROMISSORY NOTE   Page 10

 

 



--------------------------------------------------------------------------------



 



Section 4.8 Counting of Days. If any time period referenced hereunder ends on a
day other than a Business Day, such time period shall be deemed to end on the
next succeeding Business Day.
Section 4.9 Relationship of the Parties. Notwithstanding any prior business or
personal relationship between Borrower and Lender, or any officer, director or
employee of Lender, that may exist or have existed, the relationship between
Borrower and Lender is solely that of debtor and creditor, Lender has no
fiduciary or other special relationship with Borrower, Borrower and Lender are
not partners or joint venturers, and no term or condition of any of the Loan
Documents shall be construed so as to deem the relationship between Borrower and
Lender to be other than that of debtor and creditor.
Section 4.10 Successors and Assigns. The terms and provisions hereof shall be
binding upon and inure to the benefit of Borrower and Lender and their
respective heirs, executors, legal representatives, successors,
successors-in-title and assigns, whether by voluntary action of the parties, by
operation of law or otherwise, and all other persons claiming by, through or
under them. The terms “Borrower” and “Lender” as used hereunder shall be deemed
to include their respective heirs, executors, legal representatives, successors,
successors-in-title and assigns, whether by voluntary action of the parties, by
operation of law or otherwise, and all other persons claiming by, through or
under them.
Section 4.11 Joint and Several Liability. If Borrower consists of more than one
person or entity, each shall be jointly and severally liable to perform the
obligations of Borrower under this Note.
Section 4.12 Time is of the Essence. Time is of the essence with respect to all
provisions of this Note and the other Loan Documents.
Section 4.13 Headings. The Article, Section, and Subsection entitlements hereof
are inserted for convenience of reference only and shall in no way alter,
modify, define, limit, amplify or be used in construing the text, scope or
intent of such Articles, Sections, or Subsections or any provisions hereof.
Section 4.14 Controlling Agreement. In the event of any conflict between the
provisions of this Note and the Deed of Trust, it is the intent of the parties
hereto that the provisions of the Loan Agreement shall control. In the event of
any conflict between the provisions of this Note and any of the other Loan
Documents (other than the Loan Agreement), it is the intent of the parties
hereto that the provisions of this Note shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of this Note and the other Loan
Documents and that this Note and the other Loan Documents shall not be subject
to the principle of construing their meaning against the party which drafted
same.

      PROMISSORY NOTE   Page 11

 

 



--------------------------------------------------------------------------------



 



Section 4.15 Notices. All notices or other communications required or permitted
to be given pursuant to this Note shall be in writing and shall be considered as
properly given if (i) mailed by first class United States mail, postage prepaid,
registered or certified with return receipt requested, (ii) by delivering same
in person to the intended addressee, (iii) by delivery to a reputable
independent third party commercial delivery service for same day or next day
delivery and providing for evidence of receipt at the office of the intended
addressee, or (iv) by prepaid telegram, telex, telecopier or telefacsimile
transmission to the addressee. Notice so mailed shall be effective upon its
deposit with the United States Postal Service or any successor thereto; notice
sent by such a commercial delivery service shall be effective upon delivery to
such commercial delivery service; notice given by personal delivery shall be
effective only if and when received by the addressee; and notice given by other
means shall be effective only if and when received at the office or designated
place or machine of the intended addressee. For purposes of notice, the
addresses of the parties shall be as set forth herein; provided, however, that
either party shall have the right to change its address for notice hereunder to
any other location within the continental United States by the giving of thirty
(30) days’ prior notice to the other party in the manner set forth herein.
Section 4.16 Severability. If any provision of this Note or the application
thereof to any person or circumstance shall, for any reason and to any extent,
be invalid or unenforceable, then neither the remainder of this Note nor the
application of such provision to other persons or circumstances nor the other
instruments referred to herein shall be affected thereby, but rather shall be
enforced to the greatest extent permitted by applicable law.
Section 4.17 Right of Setoff. In addition to all liens upon and rights of setoff
against the money, securities, or other property of Borrower given to Lender
that may exist under applicable law, Lender shall have and Borrower hereby
grants to Lender a lien upon and a right of setoff against all money,
securities, and other property of Borrower, now or hereafter in possession of or
on deposit with Lender, whether held in a general or special account or deposit,
for safe-keeping or otherwise, and every such lien and right of setoff may be
exercised without demand upon or notice to Borrower. No lien or right of setoff
shall be deemed to have been waived by any act or conduct on the part of Lender,
or by any neglect to exercise such right of setoff or to enforce such lien, or
by any delay in so doing, and every right of setoff and lien shall continue in
full force and effect until such right of setoff or lien is specifically waived
or released by an instrument in writing executed by Lender.
Section 4.18 Costs of Collection. If any holder of this Note retains an
attorney-at-law in connection with any Event of Default or at maturity or to
collect, enforce, or defend this Note or any part hereof, or any other Loan
Document in any lawsuit or in any probate, reorganization, bankruptcy or other
proceeding, or if Borrower sues any holder in connection with this Note or any
other Loan Document and does not prevail, then Borrower agrees to pay to each
such holder, in addition to the principal balance hereof and all interest
hereon, all costs and expenses of collection or incurred by such holder or in
any such suit or proceeding, including, but not limited to, reasonable
attorneys’ fees.

      PROMISSORY NOTE   Page 12

 

 



--------------------------------------------------------------------------------



 



Section 4.19 Gender. All personal pronouns used herein, whether used in the
masculine, feminine or neuter gender, shall include all other genders; the
singular shall include the plural and vice versa.
Section 4.20 Statement of Unpaid Balance. At any time and from time to time,
Borrower will furnish promptly, upon the request of Lender, a written statement
or affidavit, in form satisfactory to Lender, stating the unpaid balance of the
indebtedness evidenced by this Note and the Related Indebtedness and that there
are no offsets or defenses against full payment of the indebtedness evidenced by
this Note and the Related Indebtedness and the terms hereof, or if there are any
such offsets or defenses, specifying them.
Section 4.21 Entire Agreement. THIS NOTE AND THE OTHER LOAN DOCUMENTS CONTAIN
THE FINAL, ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO RELATING TO THE SUBJECT
MATTER HEREOF AND THEREOF AND ALL PRIOR AGREEMENTS, WHETHER WRITTEN OR ORAL,
RELATIVE HERETO AND THERETO WHICH ARE NOT CONTAINED HEREIN OR THEREIN ARE
SUPERSEDED AND TERMINATED HEREBY, AND THIS NOTE AND THE OTHER LOAN DOCUMENTS MAY
NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.
[Signature Page Follows.]

      PROMISSORY NOTE   Page 13

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Borrower, intending to be legally bound hereby, has duly
executed this Note as of the day and year first written above.

                      BORROWER:    
 
                    INTERPHASE CORPORATION,
a Texas corporation    
 
                    By:   /s/ Thomas N. Tipton Jr.                  
 
      Name:   Thomas N. Tipton, Jr.    
 
      Title:   Chief Financial Officer    

Address of Lender for purposes of notice hereunder:
Texas Capital Bank, National Association
2100 McKinney Avenue
Suite 900
Dallas, Texas 75201
Attn: Richard L. Rogers

      PROMISSORY NOTE   Page 14

 

 